Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 11, 13, 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 30, 2021.
Group III drawn to a food / beverage can is rejoined with Group I.  Claims pending are 1-10, 14 and 15.
As evidenced by the rejections below, the coating composition of Claim 1 the specifics of which are also found in Claim 11 but for the powder polyester is rejected and, as such a special technical feature cannot be asserted at this time.
Withdrawn claims belonging to Group II will be eligible for rejoinder regardless of traversal status as long as any allowable subject matter of Group I is also recited by Group II.  
Note:   Claim 15 appears to be duplicate in scope to Claim 14 or Claim 13 depending on how much emphasis one puts on the system recited or the claim dependency.  Regardless, the scope appears to be duplicated and Applicant is encouraged to amend or cancel the claim.
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application 
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites according to claim 1 and also according to any one of Claim 1 to 6.  The latter portions appears to have incorrect mark up to remove it from the claim and will therefore be ignored.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batzer (U.S. 3,455,869).
Batzer teaches in examples 4 and 8 compositions comprising polyester resin and benzoguanamine.  Batzer considers the benzogunamine as a “filler” (Column 2 lines 5-10) and does not necessarily teach it as a crosslinking material, however, it is part of the peroxides and curing accelerator and, therefore, together they are considered the crosslinking material which anticipates the crosslinking material of the claim.  The amount used is around 50 wt% of the solids in the composition which anticipates Claim 6
Batzer is silent on the flexibility and scratch resistance of Claim 1.  However, every composition with a benzoguanamine and polyester in Applicant’s as-filed specification has Claim 1.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
Coatings are taught in Column 4 lines 10-16 which anticipates the claimed coating composition.
Claims 1-3, 6-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stapperfenne (U.S. 20050014012).
	Stapperfenne exemplifies coating compositions comprising polyester made from terephthalic acid along with neopentyl glycol which also comprise phenol-formaldehyde resin and benzoguanamine resin.  See Table 1 ¶[0083] and ¶[0076] and additionally, ¶[0057-0058], ¶[0053-0056] and ¶[0042-0052]. Phenol-formaldehyde resin and benzoguanamine resin along with blocked polyisocyanates are taught to crosslink polyesters in ¶[0013].
	The polyester resin anticipates Claims 1-3.
	The benzoguanamine resin is considered a benzoguanamine derivative and anticipates the benzoguanamine or derivative thereof of Claim 1.  The amount of solids in Table 1 is 74 wt % total and the amount of benzoguanamine is 9 wt % in the entire composition.  Therefore the amount of benzoguanamine relative to the total solids is 9/74 = 12 wt% which anticipates Claim 6.  
	The compositions of Stapperfenne are free any of the recited epoxies (¶[0035]) which anticipates the substantially free limitation of Claim 1.
Claim 1.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).

Additional phenol-formaldehyde resin is taught in the compositions anticipating Claims 7-8. As Stepperfenne teaches the blocked isocyanates as functionally equivalent to phenol-formaldehyde resin one of ordinary skill in the art can at once envisage the exemplified formulation of Table 1 using blocked polyisocyanates rather than phenol-formaldehyde resin in the same amount as exemplified which is 6.3 / 74 = 8.5 wt% of the total solids.  This anticipates Claims 7, and 9-10.
Coatings on metallic surfaces and specifically cans are taught ¶[0071] which is sufficiently specific to anticipates the claimed coating compositions and cans coated with them of Claims 14 and 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achibet (WO2015197552; note the EP141754568.7 priority document is in English and fully supports the claimed rejection).
Achibet exemplifies coating compositions comprising polyester Dynapol L952 polyester and comprise phenolic resin and benzoguanamine resin.  See Page 30 Table 1. Phenolic and benzoguanamine resin along with blocked isocyanates are taught as crosslinkers on page 19 to page 20 line 20.  This anticipate the polyester of Claim 1.
	The benzoguanamine resin is considered a benzoguanamine derivative and anticipates the benzoguanamine or derivative thereof of Claim 1.  The amount of solids in Table 1 is 55.41 wt % total and the amount of benzoguanamine is 9.17 wt % in the entire composition.  Therefore the amount of benzoguanamine relative to the total solids is 9.17/55.41 = 16.5 wt% which anticipates or in the alternative meets the limitations of Claim 6.  
	The compositions of Achibet are free any of the recited epoxies (page 1 line 25-35) which anticipates or in the alternative meets the substantially free limitation of Claim 1.
Achibet is silent on the flexibility and scratch resistance of Claim 1.  However, every composition with a benzoguanamine or derivative and polyester in Applicant’s as-filed specification has flexibility and scratch resistance as claimed and, therefore, one of ordinary skill in the art is reasonably suggested Achibet’s above coatings, especially those of Table 1, meet the flexibility and scratch resistance as claimed which anticipates or in the alternative meets the limitations of Claim 1.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
Additional phenolic resin is taught in the compositions anticipating Claims 7-8. 
Claims 14 and 15
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2-5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Achibet (WO2015197552; note the EP141754568.7 priority document is in English and fully supports the claimed rejection).
	Achibet is applied under §102 as above.
	The specifics of Dynpaol L952 polyester are not taught by Achibet.  However, Achibet teaches a preferred embodiment of polyester which is made from 1,2 propanediol, terephthalic acid, a molecular weight increasing agent and the Mn and glass transition temperature of Claim 4 on page 11 lines 15-25
	Therefore, one of ordinary skill in the art would have at once envisaged the above specifically embodied polyester when practicing the invention of Achibet at least according to the formulation of Table 1 because it is specifically taught by Achibet as a preferred embodiment.
	Alternatively, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of Achibet in particular that of Table 1 using the above propanediol / terephthalic acid and molecular weight increasing agent to product a Mn of 6100 or more and Tg of 80 oC or more because this is taught as a specific preferred embodiment by Achibet.
	This anticipates or in the alternative meets the limitations of Claims 2-4.  The teachings of page 12 lines 20-35 deal with the molecular weight increasing agent and anticipate or in the alternative read over Claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Achibet (WO2015197552; note the EP141754568.7 priority document is in English and fully supports the claimed rejection).
Achibet is applied under §102 as above.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of Achibet in particular that of Table 1 by using blocked isocyanate crosslinkers because Achibet teaches such crosslinkers as functionally equivalent, as in serving the same function in the invention, to phenolic resins.  Additionally, one of ordinary skill in the art  is motivated to replace the phenolic resin with the blocked isocyanate as it is the crosslinker used in the smaller amount compared to the other crosslinker and as such it logically follows such replacement would have the smallest effect on the overall composition.  One of ordinary skill in the art would be motivated to use the blocked polyisocyanates rather than phenolic resin in the same amount as exemplified which is 4.59/55.41 = 8.2 wt% of the total solids.  This this reads over Claims 7, and 9-10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6-7, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, 19, 36 and 30 of copending Application No. 16/347344. Although the claims at issue are not identical, they are not patentably distinct from each other because combinations of claims which would necessarily result in the product as claimed in claims 1, 6-7, 14 and 15.
. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Should Applicant request the above non-statutory double patenting to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Christopher M Rodd/            Primary Examiner, Art Unit 1766